Citation Nr: 0732212	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-37 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a higher assignable rating for service-
connected post traumatic stress disorder (PTSD), currently 
rated 50 percent disabling.


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which granted entitlement 
to service connection for PTSD, assigning a 30 percent 
disability rating.  A notice of disagreement was filed in 
January 2005 with regard to the disability rating assigned; a 
statement of the case was issued in September 2005; and a 
substantive appeal was received in November 2005.

A May 2006 rating decision assigned a 50 percent disability 
rating, effective December 24, 2003, to the veteran's 
service-connected PTSD, however, this issue remains in 
appellate status, as the maximum schedular rating has not 
been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran testified at an RO hearing in February 2006.  The 
veteran was scheduled for a hearing before the Board in July 
2007, however, he failed to appear.

The June 2004 rating decision also denied entitlement to 
service connection for malignant melanoma.  The veteran 
perfected an appeal in November 2005 with regard to the 
denial; however, withdrew such appeal in a statement filed in 
February 2006, prior to certification to the Board.  Thus, 
the malignant melanoma issue is not in appellate status.  See 
generally 38 U.S.C.A. § 7105 (West 2002). 


FINDING OF FACT

In September 2007, prior to the promulgation of a decision in 
the appeal, the veteran withdrew the appeal of the issue of 
entitlement to a higher assignable rating for PTSD. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to a higher 
assignable rating for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

As noted, in a May 2006 rating decision, the RO assigned a 50 
percent disability rating to PTSD.  In correspondence 
received by the Board in September 2007, the veteran 
expressed satisfaction with the 50 percent disability rating 
assigned.  Thus, there remain no allegations of errors of 
fact or law for appellate consideration with respect to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal on this matter, and the issue of 
entitlement to a higher assignable rating for service-
connected PTSD is dismissed.


ORDER

The appeal is dismissed. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


